Citation Nr: 1110760	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for residuals of injury to the 10th cranial nerve (vagus nerve) claimed as due to VA surgery in May 1991.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a significant other


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had active service from February 1972 to September 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript is in the claims file.  


FINDINGS OF FACT

The preponderance of competent and probative evidence of record is against a finding that any 10th cranial (vagus) nerve damage resulted from cervical spine surgery performed by VA in May 1991.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of injury to the 10th cranial (vagus) nerve, alleged to have been caused by VA cervical spine surgery performed in May 1991, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed below, the Board has not found any.

VA has fulfilled the above VCAA notice and development assistance requirements in this case with regard to the appealed claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  The RO issued a VCAA letter in September 2005.  This VCAA notice letter was followed by initial RO adjudication of the claim in August 2006.  The letter provided the Veteran with adequate notice of the notice and duty-to-assist provisions of the VCAA, and informed him of the information and evidence necessary to substantiate his claim for benefits under the provisions of 38 C.F.R. § 1151 for damage to the 10th cranial nerve (vagus nerve) due to VA surgery in May 1991.  Also by this letter, he was told that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for disability compensation, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to compensation and that a disability rating and an effective date for the award of benefits will be assigned if compensation is granted.

In this case, it appears that the RO failed to provide Dingess-type notice in the course of appeal.  However, such failure is in this case is moot and harmless because the 38 U.S.C.A. § 1151 claim is herein denied.

VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting the Veteran in the procurement - pertinent to this case - of records hospitalization, treatment, or evaluation, including particularly treatment by VA contemporaneous with the time frame of the May 1991 surgery asserted to have caused the claimed vagus nerve damage, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letter requested that the Veteran advise of any VA and/or private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment pertaining to the 38 U.S.C.A. § 1151 claim, in support of the claim.

The RO further requested any medical records, lay statements, or other evidence which might serve to corroborate the Veteran's assertion of vagus nerve damage caused by VA surgical treatment.  The Veteran both informed of and submitted evidence in furtherance of his claim.  VA also requested indicated pertinent records.  All records received from VA and private sources, as well as from the Social Security Administration, were associated with the claim file.  The Veteran was duly informed, including by appealed rating action and a March 2007 SOC, of the evidence obtained and thus, by implication, of the evidence not obtained.  He did not indicate the existence of additional pertinent evidence that has not been requested or obtained.

Following the SOC issued in March 2007, the Veteran and his authorized representative submitted additional evidence inclusive of treatment records, private medical opinion, and lay statements, all in furtherance of the claim.  Also following that SOC, the Board obtained two Veterans Health Administration (VHA) medical opinions addressing the medical questions underlying the Veteran's claim, with those opinions informed by reviews of the claims file.  The Veteran and his authorized representative by March 2010 and February 2011 informal hearing presentations waived RO review of additional evidence received into the claims file following that March 2007 SOC.  The Veteran and his representative were also afforded appropriate notice letters informing of the VHA medical opinions obtained.  

The Veteran and his authorized representative have addressed the appealed claim by submitted statements as well as by the Veteran's testimony at the June 2009 Travel Board hearing before the undersigned Veterans Law Judge.  Neither the Veteran nor his authorized representative has indicated that he has an unfulfilled desire to address further his appealed claim, including by a hearing.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with the medical care which is the subject of the claim; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and the VA care must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  A VA examination may be similarly required in furtherance of a benefits claim pursuant to the provisions of 38 U.S.C.A. § 1151.

In this case, the Veteran submitted a medical opinion letter addressing asserted damage caused by the May 1991 cervical spine decompression surgery, and the Board found that VHA opinions were required to address implicated medical questions, as discussed infra.  However, the Board finds that the thoroughness and adequacy of these obtained VHA opinions allow for Board adjudication of the claim, and there remain no unanswered questions in this case necessitating a VA examination.  Accordingly the Board finds that none is here required.  38 U.S.C.A. §§ 1151, 5103A(d) (West 2002); McLendon. 

All indicated development having been undertaken, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  The Veteran has thus presented no pertinent avenues of evidentiary development that the RO has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim.  Thus, the Board determines that the evidentiary record is adequate, and any medical or other questions perceived by the Veteran to be remaining pertaining to the  38 U.S.C.A. § 1151 claim in this case, based on development already undertaken, was the responsibility of the Veteran to seek to address.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision in this appeal have been accomplished.

II.  Claim for Benefits Under 38 U.S.C.A. § 1151

The statute at 38 U.S.C.A. § 1151(a) provides in relevant part that disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service- connected. As pertinent to this case, a qualifying additional disability means a disability which was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility, and the proximate cause of the disability or death was either: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The implementing regulation (applicable to section 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).  Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet specified causation requirements.  38 C.F.R. § 3.361(c)(1) (disability actually resulted from the VA care); (c)(2) (continuance or natural progress of pre- existing condition cannot be due to VA care unless caused by failure to timely diagnose); (c)(3) (veteran's failure to follow medical instructions vitiates VA causation); (d)(1)  (VA failed to exercise reasonable degree of care or acted without veteran's informed consent), (d)(2) (event not reasonably foreseeable caused additional disability).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends, in effect, that he suffered vagus nerve damage in the course of cervical decompression surgery performed at a VA facility in May 1991, and that as a result he has significant gastrointestinal disability.  

In order to address medical questions underlying the Veteran's claim, the Board obtained a December 2009 VHA opinion.  The reviewer accurately reviewed the Veteran's medical history, beginning with the Veteran's right shoulder and arm pain with tingling in that extremity in 1991, leading to VA surgery consisting of cervical decompression and foraminotomies at C6 through T1 without fusion on May 30, 1991.  The VHA reviewer observed that pre-operatively in May 1991 the Veteran reported a history of dyspepsia treated with cimetidine.  The doctor further noted the Veteran's history of hoarseness following the surgery, with a diagnosis proximate to the surgery by an ENT consultant as true vocal cord paralysis, likely neurapraxia.  The reviewer noted that a July 1991 follow-up report informed that the Veteran had resolution of right upper extremity symptoms, some residual pain and stiffness difficulties associated with the left neck and shoulder, and resolution of the 10th nerve palsy.  The reviewer noted that, while an August 1991 treatment showed some increased pain upon returning to work, the Veteran was reportedly doing well upon follow up in October 1991.  A January 1992 note was observed documenting some residual C8 numbness and persistent and progressive low back pain, for which he was prescribed physical therapy.  The VHA doctor noted a history of the Veteran's complaints of difficulties including pain and numbness or neuropathies in various parts in the next several years, with the Veteran filing associated claims.   EMG testing in 1992 was negative.  

The VHA reviewer further noted that the Veteran underwent gastrointestinal evaluation in 2001 for intermittent hematochezia and loose stools, occasional cramping and bloating, and a colonoscopy positive for polyps.  Diagnoses were noted to include adenomas, colonic polyps, hematochezia from internal and external hemorrhoids, irritable bowel syndrome, and urinary frequency.  

The reviewer also discussed a VA examination for compensation purposes in 2005 with an ENT evaluation for the Veteran's vocal cords which revealed minimal residual difficulty, with the right vocal cord attributed as a post-surgical residual.  The doctor also noted a nurse practitioner's evaluation in January 2006 with carried diagnoses including GERD, colonic polyps, hemorrhoids, back pain, headache, and shoulder pain.  The nurse also noted that the Veteran was not working.  

Based on the fact that the noted gastrointestinal disorder had pre-existing the May 1991 surgery, and on the substantial weight of evidence against damage to the vagus nerve itself by the May 1991 surgery, the VHA reviewer concluded that it is the greater likelihood that the vocal cord disability suffered by the Veteran as a result of the May 1991 surgery was a result of stretching or compression of the laryngeal branch of the vagus nerve, which occurs in approximately five percent of surgical cases and commonly resolves, and does not involve the vagus nerve itself.  The reviewer noted that it would be "distinctly unusual" for the vagus nerve itself to have been affected by the cervical decompression surgery performed in May 1991.  The doctor further concluded that, because he believed that the vocal cord injury was due to damage to the recurrent laryngeal nerve, a condition known as neuro-dyspraxia, and was not due to vagus nerve damage, he believed the Veteran's gastrointestinal problems were not attributable to vagus nerve damage.  

Based on the possibility that some implicated medical questions were still debatable, the Board also obtained further Veterans Health Administration neurologist medical expert opinion (VHA2 reviewer) in December 2010.    The VHA2 reviewer also reviewed the Veteran's history of presenting with right shoulder and arm pain with tingling fingers in 1991, with a cervical myelogram showing intervertebral disc herniations at C6-C7 and C7-T1, leading to VA surgery in May 1991 consisting of anterior cervical decompression and foraminotomies without fusion.  The VHA2 reviewer noted that based on complaints of hoarseness following the surgery an otolaryngologist evaluation led to an assessment of right true vocal paralysis, with a diagnosis of neurapraxia versus arytenoid dislocation.  The VHA2 reviewer noted that neurapraxia is an isolated lesion of motor functions of the nerve without sensory function changes, whereas arytenoid dislocation may result from intubation.   The VHA2 reviewer further noted that the Veteran recovered most of his lost vocal cord function, as shown upon VA ENT examination for compensation purposes in 2005.  

The VHA2 reviewer noted that other neurological effects would likely have been present if there was damage to the vagus nerve, including difficulty swallowing involving the upper pharynx, with a result potentially of food going up the nose, as well as decreased sensation in the larynx and pharynx, and droop of the right palate observable upon examination.  None of these signs or symptoms are reflected in medical records following the May 1991 surgery.  The VHA2 reviewer concluded, based on documented symptom presented since the surgery and documented medical findings upon examinations, that the surgery only resulted in damage to the recurrent laryngeal nerve, and that damage to the vagus nerve was "extremely unlikely."  Because his conclusion that damage to the vagus nerve was extremely unlikely, the reviewer also concluded that it is equally extremely unlikely that there was any effect on vagal nerve innervation of the stomach or other parts of the digestive system as a result of the May 1991 surgery.  The reviewer noted that this is particularly the case based on records showing that the digestive problems did not manifest until years following the May 1991 surgery.  The reviewer concluded that there is "no medical evidence to substantiate the claim that damage to the vagus nerve, occurring during the surgery in May of 1991, caused the patient's digestive problems years later."  The reviewer also found no fault on the part of VA in the performance of the May 1991 surgery.  The VHA2 reviewer further noted that the vocal cord paralysis, or neurapraxia, occurs in approximately five percent of anterior discectomy surgeries, and hence is frequently mentioned in informed consents, and in this case was not an event which was not reasonably foreseeable.  

The Veteran submitted a September 2005 opinion letter by a private osteopath, A.M.D., who noted that the vagus nerve enervates the ear but also the heart, esophagus, and stomach.  The osteopath then informed that based on an unspecified medical history provided by the Veteran (but which was noted to include a history of chronic reflux, chronic irritation of the gastrointestinal tract, and inability to eat some foods, all since the VA surgery), it was the osteopath's "opinion that the injury caused to this vagus nerve has led to a series of problems that this patient will have to endure for the rest of his life."  

The Board notes that A.M.D.'s opinion as to effects of the VA surgery is fatally flawed and not credible, and hence not warranting consideration in support of the Veteran's claim, for four reasons.  First, it relies on an unspecified history provided by the Veteran, and hence it cannot be ascertained whether the history provided was accurate or what the relied-up history was, and the analysis, based as it is on unspecified factual bases, cannot be weighed against contrary medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (to be adequate for adjudication purposes, an examination must support its conclusions with an analysis that can be weighed against contrary opinions).  In this regard, the Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Second, A.M.D.'s opinion in essence accepted as a supposition the medical question sought to be supported.  Specifically, the osteopath assumed that the vagus nerve, as opposed to the recurrent laryngeal nerve, was damaged by the May 1991 surgery.  Because the question at issue was assumed, this medical opinion can hardly serve to support the proposition that the vagus nerve was damaged by the surgery.  Third, A.M.D. relied on a medical history provided by the Veteran of significant gastrointestinal symptoms which began following the surgery ("since that time . . .") and continuing on an ongoing basis thereafter, which is contrary to the documented medical record.  As noted above, a medical opinion relying on an inaccurate factual basis is not probative.  Reonal.  Forth, A.M.D.'s conclusion that the vagus nerve damage has "led to a series of problems" is too non-specific to be supportive of the proposition that the Veteran's claimed gastrointestinal disorders are due to vagus nerve damage or due to the May 1991 VA surgery.  

The Veteran has also submitted his own and others' lay statements to the effect that, in the years following his May 1991 surgery, he had significant gastrointestinal or other alimentary tract problems.  However, those statements do not serve to establish anything that is not otherwise established by medical records of treatment for alimentary tract disorders, contained in the claims file.  To the extent these lay statements seek to establish a causal link between the surgery and subsequent disabilities or symptoms, they are not probative for that purpose.  Such questions of causation as related to possible nerve damage in the course of surgery are far beyond the ambit of lay knowledge.  Espiritu; cf. Jandreau.

To the extent these lay statements purport to support the proposition that the Veteran had significant gastrointestinal disability beginning from the time of the May 1991 surgery, they are not credible because they are contradicted by medical treatment records which plainly show both that the Veteran had treatment for gastrointestinal difficulties prior to the surgery, and that in the years immediately following the surgery he was treated and examined for other disorders and at those times neither complained of nor otherwise presented with gastrointestinal difficulties which were in addition to those present before the surgery.  

The Veteran also submitted medical treatise evidence to the effect that vagus nerve damage may cause a myriad of problems, including gastrointestinal difficulties.  However, such medical treatises do not serve to support the proposition that the Veteran ultimately suffered the asserted vagus nerve damage that might lead to such medical effects.  Rather, the submitted treatise evidence tends to weigh against the claim by supporting the VHA2 reviewer's conclusion that vagus nerve damage is not supported by the record due to the absence of findings which would indicate such damage.  

The Board has thoroughly reviewed all the evidence presented, including records of the May 1991 cervical decompression surgery and associated VA care, subsequent treatment records including for symptomatology associated with cervical radiculopathy, gastrointestinal and other alimentary tract conditions, and follow-up care or evaluation associated with the Veteran's true right vocal cord paralysis and the substantial resolution of that condition.  The Board has also carefully reviewed the submitted private medical opinion and VA medical opinions, as discussed above, as well as submitted medical treatise-type evidence.  As the Board has concluded supra, the submitted September 2005 private medical opinion of A.M.D. is not credible and does not warrant consideration in support of the Veteran's claim, based on its reliance on an assumption that the vagus nerve was damaged in the surgery, its reliance on an unspecified history provided by the Veteran that thus cannot be weighed against other medical evidence, its reliance on inaccurate factual evidence, and its conclusions which are vague and do not address disabilities which are involved in this claim.  Stefl; Reonal; Bloom; Black. 

Rather, as concluded by the VHA2 reviewer in the above-detailed December 2010 opinion letter, the preponderant weight of the evidence is against a finding that the Veteran suffered vagus nerve damage during the May 1991 surgery or otherwise, and is against vagus nerve damage being the cause of his alimentary tract disorders.  As the VHA2 reviewer noted, treatment records over a significant interval following the surgery reflected no onset of disability that would be associated with vagus nerve damage, and such absence of associated disability is inconsistent with damage to the vagus nerve during the May 1991 surgery.  The VHA reviewer in December 2009 similarly found that the medical record of the surgery and records of treatment over intervals following the surgery simply do not support a conclusion that the vagus nerve was damaged, but rather support the conclusion that the Veteran suffered damage only to the laryngeal branch of the vagal nerve with associated acute vocal cord dysfunction, which the VHA2 reviewer diagnosed as neurapraxia versus arytenoid dislocation.  In the absence of credible medical evidence supporting any vagus nerve damage, and with two VA medical opinions and the treatment records entirely in accord that there was no vagus nerve damage, but rather only damage to the laryngeal branch of the vagal nerve (not damage to the vagus nerve itself), the Board finds that the weight of the evidence is against the claim for benefits under the provisions of 38 C.F.R. § 1151 for damage to the 10th cranial nerve (vagus nerve) due to VA surgery in May 1991.  

As previously note, the Veteran's and other laypersons' statements of record in support of vagus nerve damage due to the May 1991 ultimately cannot serve to support the claim because the questions of medical diagnosis and medical causation implicated are beyond the ambit of lay knowledge.  Espiritu; cf. Jandreau.  While the Veteran and other laypersons are certainly competent to address the presence of gastrointestinal symptoms, those lay opinions do not serve to support the presence of vagus nerve damage, or to support any causal link between the cervical decompression surgery in May 1991 and either the contended gastrointestinal symptoms or any gastrointestinal disorders underlying those symptoms.  

Because the preponderance of the evidence is against the claim for benefits under the provisions of 38 C.F.R. § 1151 for damage to the 10th cranial nerve (vagus nerve) due to VA surgery in May 1991, the benefit of doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Benefits under the provisions of 38 C.F.R. § 1151 for damage to the 10th cranial nerve (vagus nerve) claimed as due to VA surgery in May 1991, are denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


